Citation Nr: 1443170	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-01 554	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969 and from June 1970 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned a 30 percent disability rating, effective January 24, 2006.

In his VA Form 9, received in January 2010, the Veteran requested a Board hearing.  In October 2011, however, prior to his scheduled hearing in November 2011, the Veteran's representative submitted a statement withdrawing the Veteran's appeal and the hearing request.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In October 2011, prior to the promulgation of a decision on the issue on appeal, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in an October 2011 statement, the Veteran's representative indicated that after talking with the Veteran, he wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this appeal.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


